Citation Nr: 1604182	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1974 to October 1974, and from February 1977 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the matter is currently with the RO in Milwaukee, Wisconsin.  The issue of service connection for PTSD has been recharacterized as reflected on the cover page, given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In July 2013, the Board remanded the matter to provide the Veteran with a hearing before the Board.  In June 2015, at a Board videoconference hearing, the Veteran testified from the RO in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS), and the July 2013 Board Remand directives have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.
   



FINDINGS OF FACT

1.  The Veteran has a current lumbar spine degenerative joint disease disability.

2.  There was no low back injury or disease in service. 

3.  Symptoms of lumbar spine degenerative joint disease were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of service separation. 

4.  The current lumbar spine degenerative joint disease is not related to service.

5.  The Veteran has current acquired psychiatric disorders, including PTSD and bipolar disorder.

6.  Service connection for polysubstance abuse on a direct basis is precluded by law. 

7.  An in-service stressor sufficient to cause PTSD is not corroborated by evidence of record.

8.  There was no psychiatric injury, disease, or stressful or relevant event in service.

9.  The current acquired psychiatric disorders are not etiologically or causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In an April 2007 letter sent prior to the initial denial of the claims in July 2007, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims for service connection, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) disability benefit records, the June 2015 Board hearing transcript, and the Veteran's lay statements.

In a pair of June 2012 memorandums, VA determined that the Veteran's in-service mental hygiene clinic records and post-service VA treatment records from 1977 to 2002 are unavailable for review.  The June 2012 memorandums outlined that all procedures to obtain these records were correctly followed, that all efforts to obtain the needed information have been exhausted, and that any further attempts to gather the records would be futile.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for either a low back disorder or an acquired psychiatric disorder, there is no duty to provide a VA medical examination for either claim.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Without credible evidence to support the Veteran's contentions of an in-service back injury and an in-service psychiatric stressor, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus to service has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for medical examinations and opinions is not warranted.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, degenerative joint disease - a form of arthritis - qualifies as "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) ("osteoarthritis" and "degenerative joint disease" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986); see also Giglio v. Derwinski, 2 Vet. App. 560, 561(1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed. 1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

The Veteran asserts that a current low back disorder was caused by an injury sustained during basic training.  Specifically, the Veteran contends that the low back was injured when running with a heavy backpack.  See September 2008 RO hearing transcript at 7; June 2015 Board hearing at 10.

Initially, the Board finds that the Veteran has a current lumbar spine degenerative joint disease disability.  The Veteran's private physician, Dr. E.P., confirmed that the lumbar spine degenerative joint disease was treated as recently as April 2015.

On review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran injured the low back in service.  First, the Veteran's testimony describing an in-service low back injury has been internally inconsistent.  During the September 2008 RO hearing, the Veteran testified that the back was injured while marching several miles a day during basic training, including carrying a heavy backpack up and down hills.  See September 2008 RO hearing at 7.  During the June 2015 Board hearing, the Veteran was more specific, discussing a particular fall while wearing a backpack, and omitting any discussion of more general wear and tear from marching.  See June 2015 Board hearing at 10.  

Second, the Veteran's testimony is inconsistent with the service treatment records, which do not suggest a low back injury or disease in service.  During both hearings, the Veteran testified that he went to sick call and received treatment for a back injury.  The service treatment records do not include any complaints, symptoms, or treatment related to a low back injury or disease.  Just prior to being discharged from the Marine Corps in October 1974, the Veteran endorsed that no injuries or illnesses were incurred during active duty other than those specifically identified by the Veteran.  The Veteran listed a bilateral ear infection and pseudofolliculitis [barbae], but did not mention any back injury or illness.  At the time of enrollment with the Coast Guard in February 1974, the Veteran received a normal clinical evaluation of the back and denied any current symptoms or a history of recurrent back pain or arthritis.

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment.  The Veteran presented for treatment of multiple other conditions including foot pain, bilateral arm myositis, irritated skin, headaches, a bilateral ear infection, and a sore throat.  Similarly, as noted above, the Veteran provided a list of injuries or illnesses that affected him while in service prior to October 1974, and the Veteran identified the ear infection and pseudofolliculitis barbae (skin irritation), but did not report a back injury or disease.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment related to a low back injury or disease would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for lumbar spine degenerative joint disease or related symptoms, such as back pain, weighs against finding an in-service low back injury or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Given that the Veteran's testimony is internally inconsistent with both the Veteran's own lay history and findings in the service treatment records, the Board finds that the probative evidence shows no in-service low back injury or disease.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such, the Board finds that there was no low back injury or disease in service.

In this context, the Board next finds that the weight of the lay and medical evidence is against finding that symptoms of lumbar spine degenerative joint disease were chronic in service, continuous after service separation, or that symptoms of lumbar spine degenerative joint disease manifested to a compensable degree within one year of service separation.  As the weight of the evidence is against finding a low back injury or disease in service, the weight of the evidence is similarly against finding that symptoms of lumbar spine degenerative joint disease were chronic in service.  During the September 2008 RO hearing, the Veteran testified that he began seeking treatment for the low back in 1982, or approximately five years after service separation in April 1977.  The Veteran did not testify, and the evidence does not otherwise show, that symptoms of lumbar spine degenerative joint disease were continuous after service separation.  Based on this evidence, the Board also finds the weight of the evidence is against finding that symptoms of lumbar spine degenerative joint disease were continuous after service separation or that symptoms of lumbar spine degenerative joint disease manifested to a compensable degree within one of service separation.

For the reasons outlined above, the Board finds that symptoms of low back degenerative joint disease were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of service separation; therefore, the criteria for service connection a low back disorder, to include degenerative joint disease, on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant claim as the preponderance of the evidence is against this theory of the claim.  38 U.S.C.A. § 5170(b); 38 C.F.R. § 3.102.

The Board next finds that the weight of the lay and medical evidence is against finding that the low back disability is related to service.  The Veteran testified that a private physician opined that the current lumbar spine disability was caused by a back injury in service.  The medical opinion was not reduced to writing; however, as the Board has found, there was no back injury or disease in service.  Any medical opinion relating a current low back disability to service would be based on the inaccurate factual premise of a low back disability in service and, therefore, of no probative value.  See Reonal, 5 Vet. App. at 461 (a medical opinion based on an inaccurate factual premise is not probative).  As such, the Board finds that the current low back disability is not related to service, and that the claim must be denied.  38 C.F.R. § 3.303(d).  The Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant claim as the preponderance of the evidence is against this theory of the claim.  38 U.S.C.A. § 5170(b); 38 C.F.R. § 3.102.  




Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for PTSD.  The Veteran has asserted that PTSD was caused by watching combat films in service or from being hit in the head with a rifle by a drill instructor.  See September 2008 RO hearing transcript at 4; June 2015 Board hearing at 12-13.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).
Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id.; Patton v. West, 12 Vet. App. 272, 278 (1999).

Initially, the Board finds that the Veteran has current acquired psychiatric disorders including PTSD and bipolar disorder.  Dr. E.P.'s April 2015 letter reflects a current PTSD diagnosis.  VA treatment records show current PTSD and also include a diagnosis of bipolar disorder.  See, e.g., October 10, 2008 VA treatment record.  

To the extent that the VA treatment records also show diagnoses for cannabis and cocaine dependence, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98. Compensation can only be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 
38 U.S.C.A. § 105(a) (West 2014) when a drug abuse disability is secondary to or is caused by a service-connected disorder.  See Allen v. Principi, 237 F.3d 1368, 1376-82 (Fed. Cir. 2001).  The Veteran is not currently service connected for any disabilities.

With regard to the currently diagnosed PTSD, the Board finds that an in-service stressor sufficient to cause PTSD is not corroborated by evidence of record.  As indicated above, the Veteran has offered two theories of an in-service PTSD stressor, including watching combat films and being struck with a rifle by a drill instructor.  Similar to the discussion above regarding an in-service low back injury, the Board finds that the Veteran's assertions of an in-service stressor are inconsistent with, and outweighed by, other lay and medical evidence, so are not credible.

First, the Veteran's recent testimony is inconsistent with his own prior statements.  To the extent that the Veteran now asserts being struck in the back of the head with a rifle by a drill instructor, the Veteran has offered evidence of a metal plate in the back of the head as proof of trauma.  See June 2015 Board hearing transcript at 15.  Specifically, the Veteran testified that the plate was inserted in his head after discharge from the Marine Corps.  See id.  During service, however, the Veteran reported having a plate inserted in his head two years before enlistment, following an automobile accident.  See October 12, 1977 service treatment record.  The Veteran presented for treatment of headaches, but at no point were the headaches ever associated with taking a blow to the back of the head, whether from a drill instructor or otherwise.  A discharge record dated October 21, 1974 - prepared as part of discharge based on character and behavior - specifically states that the Veteran did not make any allegations against drill instructors.

More generally, the service treatment records do not reflect any psychiatric stressors or stressful events in service.  As noted above, the Veteran did not disclose any mental health symptoms, injuries, or diseases prior to discharge from the Marine Corps in October 1974, or even a head injury.  At the time of enlistment with the Coast Guard in February 1977, the Veteran received a normal clinical evaluation of psychiatric functioning, and denied a history or current symptoms of psychiatric illness.  Given that the service treatment records appear complete - other than the mental hygiene clinical records that may or may not have ever existed - and do not reflect that the Veteran sought treatment for a psychological stressor, the service treatment records weigh against finding an in-service stressor sufficient to cause PTSD.  See Kahana, 24 Vet. App. at 438; Cf. AZ, 731 F.3d at 1315-18; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803(7).

Further evidence demonstrating that the Veteran is not a credible historian is a July 2005 private treatment record regarding psychiatric symptoms.  While seeking treatment for PTSD, the Veteran informed Dr. N.T. that he served with the Marine Corps from 1974 to 1976, went to Vietnam, and worked with the medical evacuation unit on a helicopter.  The DD Form 214 and military personnel records show that the Veteran served with the Marine Corps from September 1974 to October 1974 before being discharged for inability to adjust to Marine Corps life.  The Veteran did not serve overseas in Vietnam.  Additionally, the Veteran did not discuss any history of psychiatric trauma associated with being struck in the head by a drill instructor or watching combat films in service.  For the reasons outlined above, the Board finds that the Veteran is not credible in his report of psychiatric stressors in service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because recent lay evidence about a wound in service was internally inconsistent with the veteran's contemporaneous lay statements that he had not received any wounds in service).  As to the remaining lay and medical evidence, the Board finds that there is no suggestion that the Veteran experienced an in-service stressor sufficient to cause PTSD; therefore, the Board finds that there was no in-service stressor sufficient to cause PTSD. 

In this context, the Board next finds that the weight of the lay and medical evidence is against finding a psychiatric disease, injury, or stressful event in service.  The evidence shows that the Veteran served with the Marine Corps for a period of approximately a month and a half, from September 17, 1974 to October 30, 1974.  The military personnel records include a letter addressed to the Veteran's wife informing her that the Veteran was being discharged for inability to adapt to the stress of Marine Corps life, and that after thorough examinations by medical officers and Marine Corps officers, the Veteran was in good health and not in need of active medical attention.  A November 1975 letter from the Marine Corps Commandant clarifies that the official reason for discharge was "unsuitability-

inaptitude based on individual evaluation."  An October 1974 medical evaluation report includes the recommendation that the Veteran be separated due to "mental inaptitude and defective attitude."

Similarly, after joining the Coast Guard under a different name, the Veteran was discharged after approximately five weeks of service after the Coast Guard Recruitment Evaluation Board determined the Veteran had a defective attitude and failed to expend effort constructively.  Although there are psychiatric underpinnings to the Veteran's discharge from both the Marine Corps and Coast Guard, neither the Marine Corps or Coast Guard cited to any specific incident in service that would suggest a psychiatric injury or disease.  Instead, the Veteran demonstrated several character deficiencies over less than two months of service, leading to the conclusions that he was unfit for duty.  Discharge reports from both branches also indicate that part of the Veteran's problems were due to frequent difficulty reading, writing, and understanding, rather than manifestations of psychiatric illness.

Further evidence that the Veteran did not incur a psychiatric injury or disease in service is found in a January 19, 2007 VA treatment record, wherein the Veteran describes a history of psychiatric trauma including witnessing people get killed as a child, witnessing his brother being killed, and being in and out of prison.  While the Veteran has proven to be an unreliable historian, this history is significant for the absence of any discussion of watching combat films or being struck by a drill instructor.

In sum, the evidence does not demonstrate an in-service stressor sufficient to cause PTSD corroborated by evidence of record, does not demonstrate a psychiatric injury, disease, or stressful event in service in service, and does not include a medical opinion showing that it is at least as likely as not that a currently diagnosed acquired psychiatric disorder is related to service, the Board finds that service

connection for an acquired psychiatric disorder is not warranted and that the claim must be denied.  38 C.F.R. §§ 3.303, 3.304(f).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


